DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. Foremost, the Examiner never indicated claims 23 and 24 as being novel and incorporation into claim 21 does not render the claim allowable. Secondly the Applicant argues that Staigl does not teach the handle is self-supporting since the bearing bush is pressed into the door. Respectfully, the examiner would like to note that this very feature is being claimed in the instant application in claim 22 and indeed the applicant does not consider their own friction reducing group as backplate or another means for fastening the handle assembly. Additionally, the examiner would like to note “not requiring” is broader than “not having” and Staigl would be able to support the handle on the door without the friction reducing group.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the clamping devices of Staigl are useful to reduce the play of the mounted handle system, but are not responsible on their own of the generation of an axial clamping pressure ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, even if this feature was fully claimed the Staigl page 15 the paragraph starting with “furthermore, the handle system 10” describes the features 21 which are used to create axial pressure to reduce game (play) in the system.

    PNG
    media_image1.png
    174
    745
    media_image1.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "at least one washer suitable for engaging the friction reducing group on one face and one side of the door or window on the other face around the hole obtained in the door or window" of claim 32 and "the friction reducing group being configured to transfer the axial clamping pressure at least partially in a radial direction" of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 35-36 are objected to because of the following informalities:
Claim 35 should be claim 37 and claim 37 should be claim 38. Note this issue was not on the previous claim set.
Claim 6 states “(previously presented)” however it was amended.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The previous 112 rejections have been overcome with amendments however new issues have arisen.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation  “wherein the handle and/or the second element comprise an axial body extending along a direction perpendicular to a side of the door or window when the handle assembly is installed on the door or window, a clamping chamber being obtained in said axial body suitable to accommodate at least partially or entirely the friction reducing group” in the first half of the claim. It is unclear whether or not the claim is introducing new elements or is referencing elements previous introduced in claim 1. For the purposes of examination it is assumed the elements are the same as in previous claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-22, 25-33, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl et al. EP 3205794 A1 (hereinafter Staigl) in view of Romero et al. ES 1148208 U (hereinafter Romero) and Davis US 0629123 A (hereinafter Davis).
In regards to claim 21, Staigl teaches a handle assembly for a door or window (fig 1) having a defined thickness, the handle assembly comprising a handle (14’) suitable for installation on one side of the door or window (fig 1) and a second element (14”) suitable to be mounted on an opposite side of the door or window (fig 1); a pin element (16) having a main extension along a pin rotation axis (X) and suitable to penetrate the door or window in a hole in the door or window (fig 2), said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element a variable depth (fig 2), said pin element being rotatable around the pin rotation axis (X) upon force exerted on the handle (figs 1-2); a friction reducing group (26, 40, and 44) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being coaxially arranged on the pin element and positioned between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23) configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction (para 28) according to the thickness of the door or window (para 28), so that when the handle assembly is installed on the door or window, an axial clamping pressure of the handle and of the second element is maintained on a respective side of the door or window (para 28); wherein said handle assembly is self-supporting, not requiring a backplate or any other means for fastening the handle assembly to the door to support the handle (fig 1 and para 22, note Staigl’s structure is void of any of the described fastening means in the instant application’s specification); wherein the handle and/or the second element comprise an axial body (15) extending along a direction perpendicular to a side of the door or window (fig 6) when the handle assembly is installed on the door or window (see fig 6), 
However, Staigl does not teach the axial body including a clamping chamber containing at least partially the friction reducing group and the clamping devices; and wherein said friction reducing group comprises a ball bearing.  
Romero teaches a handle completely flush with the door frame (140) with a chamber capable of accommodating many parts (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Staigl’s handle flush with the door frame (and therefore accommodating Staigl’s 40,44, and 26), like in Romero, in order for a sleek minimalist appearance (Romero para 17). 
Staigl in view of Romero teaches the axial body is suitable to accommodate at least partially or entirely the friction reducing group (See Staigl: fig 1 and Romero: fig 3).
However, Staigl still is silent on if the friction reducing group comprises a ball bearing. 
Davis teaches a ball bearing door a door knob (See fig 4).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to have made Staigl’s bushing a ball bearing in order to provide a strong friction reducing group.
In regards to claim 22, Staigl, Romero, and Davis teaches the handle assembly of claim 21, wherein the friction reducing group is configured to transfer the axial clamping pressure at least partially in a radial direction perpendicular to the axial direction (Staigl during assembly, para 29).
In regards to claim 25, Staigl, Romero, and Davis teaches the handle assembly of claim 2124, wherein a ball bearing ball chamber is at least partially or entirely accommodated in the axial body (due to the modification of Romero; see Staigl: fig 1 and Romero: fig 3).
In regards to claim 26, Staigl, Romero, and Davis teaches the handle assembly of claim 21, wherein the clamping devices comprise an interfering element suitable to mechanically interfere with the pin element (Staigl grub screw in para 23), said interfering element being actuatable by an operator so as to adjust axial pressure of the handle and/or of the second element on the respective side of the door or window when the handle assembly is installed on the door or window (Staigl para 28).
In regards to claim 27, Staigl, Romero, and Davis teaches the handle assembly of claim 26, wherein the clamping devices comprise at least one first protuberance or recess made on the pin element wherein said interfering element engages (Staigl para 28).
In regards to claim 28, Staigl, Romero, and Davis teaches the handle assembly of claim 27, wherein the interfering element is a threaded pin (Staigl grub screw in para 23), movable along a perpendicular direction (Y) in the axial direction, and wherein the recess comprises at least one inclined surface on which engages an end of the threaded pin so that movement of the pin along said perpendicular direction corresponds to a sliding of the pin on the at least one inclined surface and to a change in the axial clamping pressure (Staigl para 28).
In regards to claim 29, Staigl, Romero, and Davis teaches the handle assembly of claim 27, wherein the clamping devices comprise at least one second protuberance or recess made on the pin element on an opposite side of the at least one first protuberance or recess, towards the end of the pin element farthest from the at least one first protuberance or recess, and a second interfering element with said at least one second protuberance or recess (Staigl, Romero, and Davis teaches the para 23, fig 3).
In regards to claim 30, as best understood in light of previous 112b rejection, Staigl, Romero, and Davis teaches the handle assembly of claim 29, wherein the handle and/or the second element comprise an axial body (Staigl 15) extending along a direction perpendicular to a side of the door or window when the handle assembly is installed on the door or window (Staigl fig 6), a clamping chamber being obtained in said axial body (Staigl fig 2) suitable to accommodate at least partially or entirely the friction reducing group (See Staigl: fig 1 and Romero: fig 3), and wherein the second interfering element is a pin (Staigl: grub screw of para 23) or a retaining plate contained inside the clamping chamber and integrally connected to the handle or to the second element or to the friction reducing group (Staigl: para 28).  
In regards to claim 31, Staigl, Romero, and Davis teaches the handle assembly of claim 21, wherein the handle assembly comprises an elastic element (Romero: 155) suitable to generate an elastic thrust force in the axial direction (X), said elastic element being contained in the clamping chamber (Romero: fig 3 and para 52).
In regards to claim 32, Staigl, Romero, and Davis teaches the handle assembly of claim 21, further comprising a washer (Staigl flat portion of 24) disposed to engage the friction reducing group on one face (Staigl see fig 5) of the washer and further disposed to engage the door or window on an opposite face of the washer (Staigl see fig 2) at the hole obtained in the door or window (Staigl right face 40’ fig 2).
In regards to claim 33, Staigl teaches a door (Staigl 12) or window assembly comprising a door (Staigl 12) or window and the handle assembly of claim 21 (Staigl see rejection for claim 21) installed on the door or window, wherein the handle assembly installed on the door or window is without a backplate (Staigl fig 1).
In regards to claim 36, Staigl teaches a method for installing a handle assembly on a door (12) or window having a defined thickness, said handle assembly comprising: a handle (14’) suitable for installation on one side of the door or window and a second element (14”), suitable to be mounted on an opposite side of the door or window; a pin (16) element having a main extension along a pin rotation axis (X) and suitable to penetrate the door or window in a hole obtained in the door or window (fig 2), said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element at a variable depth (fig 2), said pin element being rotatable around the pin rotation axis upon force exerted on the handle (fig 1); a friction reducing group (44,26) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23) configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction according to the thickness of the door or window (para 28), so that when the handle assembly is installed on the door or window, an axial clamping pressure of the handle and of the second element is maintained on the respective side of the door or window (para 28), the method comprising the steps of. a) inserting the pin element in a through-hole of the door or window and securing the pin element to a handle on one side of the door or window (para 3); b) inserting the pin element protruding from the hole on the opposite side of the door or window into a second element (para 2), by an axial movement of approach between the handle and the second element until the door or window is encountered; c) actuating the clamping devices to reach a configuration of the handle assembly that maintains an axial pressure of the handle and of the second element on the respective side of the door or window (para 28), 
However, Staigl does not teach wherein said axial pressure generating an axial force of at least 1000 N between the second element and the handle with the sides of the door or window.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an axial pressure of at least 1000 N between the second element and the handle by increasing the pin and fixing member strength, in order to further reduce play in the mounted handle system (Staigl para 28), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
In regards to claim 38, Staigl teaches the method of claim 34.
However, Staigl does not teach wherein intensity increase of the axial pressure generating an axial force of at least 1000 N between the second element and the handle with the sides of the door or window.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an axial pressure of at least 1000 N between the second element and the handle by increasing the pin and fixing member strength, in order to further reduce play in the mounted handle system (Staigl para 28), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Claim(s) 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staigl et al. EP 3205794 A1 (hereinafter Staigl) in view of Romero et al. ES 1148208 U (hereinafter Romero) and Davis US 0629123 A (hereinafter Davis).
In regards to claim 34, Staigl teaches a method for installing a handle assembly on a door (12) or window having a defined thickness, said handle assembly comprising: a handle (14’) suitable for installation on one side of the door (fig 1) or window and a second element (14’), suitable to be mounted on an opposite side of the door or window (fig 1); pin element (16) having a main extension along a pin rotation axis and suitable to penetrate the door (fig 2) or window in a hole (fig 2) obtained in the door or window, said pin element comprising a left end and a right end (fig 3), each end being insertable in the handle or in the second element at a variable depth (fig 2), said pin element being rotatable around the pin rotation axis upon force exerted on the handle (fig 2); a friction reducing group (44 and 26) configured to reduce friction generated by a rotating movement of the handle, said friction reducing group being suitable to be coaxially arranged on the pin element and to be positioned at least between the handle and the door or window in an axial direction of the pin rotation axis (fig 2); clamping devices (grub screw in para 23) configured to constrain the handle and/or the second element on the pin element at adjustable distances along the axial direction (X) according to the thickness of the door or window (para 28), so that when the handle assembly is installed on the door or window, an axial clamping pressure of the handle and of the second element is maintained on a respective side of the door or window (para 28), wherein said handle assembly is self-supporting, not requiring presence of a backplate or any other means for fastening the handle assembly to the door to support the handle (fig 1 and para 22, note Staigl’s structure is void of any of the described fastening means in the instant application’s specification), and wherein the handle and/or the second element comprise an axial body extending along a direction perpendicular to a side of the door or window when the handle assembly is installed on the door or window (see fig 2), a clamping chamber obtained in said axial body (fig 2), the method comprising the steps of: a) providing the handle wherein the pin element is fastened to and is thereby protruding from the handle (para 2), b) inserting the protruding pin element in a through-hole in the door or window on one side thereof (para 3); c) inserting the pin element protruding from the hole on an opposite side of the door or window in a second element, e.g. a second handle, performing an axial movement of approach between the handle and the second element until the door or window is encountered (para 3); d) actuating the clamping devices to reach a configuration of the handle assembly suitable to maintain an axial pressure of the handle and of the second element on the respective side of the door or window, wherein actuating the clamping devices involves actuating a first interfering element (21 on the side of 18) with the pin element as to generate an additional approach between the handle and the second element resulting in an intensity increase of the axial pressure of the second element and of the handle on the sides of the door or window (para 23, para 28); wherein step c) provides for engaging a second interfering (21 on the side of 20, see fig 3) element with a notched region (21) during the axial movement of approach until a stable configuration of the interfering element on the notched region is reached (See fig 3, fig 2, and para 28).
However, Staigl does not teach a clamping chamber obtained in said axial body suitable to accommodate at least partially or entirely the friction reducing group and the clamping devices, said friction reducing group being a ball bearing
Romero teaches a handle completely flush with the door frame (140) with a chamber capable of accommodating many parts (See fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Staigl’s handle flush with the door frame (and therefore accommodating Staigl’s 40,44, and 26), like in Romero, in order for a sleek minimalist appearance (Romero para 17). 
Staigl in view of Romero teaches where said clamping chamber is suitable to accommodate at least partially or entirely the friction reducing group and the clamping devices (See Staigl: fig 1 and Romero: fig 3).
In regards to claim 37, Staigl teaches the method of claim 36, wherein actuating the clamping devices involves actuating a first interfering element with the pin element so as to generate an additional approach between the handle and the second element resulting in an intensity increase of the axial pressure of the second element and of the handle on the sides of the door or window (para 28).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675